Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lagaña, J.), rendered June 2, 1982, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
*799Viewing the evidence adduced at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power (see, CPL 470.15 [5]), we conclude that the verdict of guilt was not against the weight of the evidence.
We have reviewed the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Sullivan, Balletta and Rosenblatt, JJ., concur.